                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

SUSAN HYLTON,

              Plaintiff,

v.                                                 Cause No.      2:19-cv-01155-KWR-CG

BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF DOÑA ANA, TIARA GAMBOA,
AURORA TERRAZAS, and VICKI HOOSER,

              Defendants.

       ORDER GRANTING MOTION TO DISMISS DEFENDANT BOARD OF
COUNTY COMMISSIONERS FOR THE COUNTY OF DOÑA ANA, TIARA GAMBOA,
    AURORA TERRAZAS, AND VICKI HOOSER WITH PREJUDICE PURSUANT
                 TO A SETTLEMENT AGREEMENT

       THIS MATTER having come before the Court on the Joint Motion to Dismiss with

Prejudice (Doc. 109) to dismiss the entirety of Plaintiff’s claims against Defendant Board of

County Commissioners for the County of Doña Ana, Tiara Gamboa, Aurora Terrazas, and Vicki

Hooser with prejudice pursuant to a settlement agreement; the Court having reviewed its file and

being otherwise sufficiently advised in the premises, FINDS that the Motion is WELL-TAKEN

and should be GRANTED.

       IT IS THEREFORE ORDERED that all of Plaintiff’s claims against Defendant Board

of County Commissioners for the County of Doña Ana, Tiara Gamboa, Aurora Terrazas, and Vicki

Hooser in this case be, and hereby are, DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.



                                                   _______                   ___
                                                   KEA W. RIGGS
                                                   UNITED STATES DISTRICT JUDGE
Respectfully submitted,

MYNATT MARTÍNEZ SPRINGER P.C.

/s/ Damian L. Martínez
DAMIAN L. MARTÍNEZ
N.M. Bar No. 14678
P.O. Box 2699
HALEY R. GRANT
N.M. Bar No. 145671
Las Cruces, NM 88004-2699
(575) 524-8812
dlm@mmslawpc.com
hrg@mmslawpc.com
Attorneys for Defendants

COYTE LAW, P.C.


Approved Via Email 5.10.21
MATTHEW E. COYTE
ALYSSA QUIJANO
3800 Osuna Road NE, Suite 2
Albuquerque, NM 87109
(505) 244-3030
mcoyte@me.com
aquijano@coytelaw.com
Attorneys for Plaintiff




                                ORDER GRANTING JOINT MOTION TO DISMISS BOCCDAC
                                                                      PAGE 2 OF 2
